Citation Nr: 1206587	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from January 6, 2005 to February 18, 2008.  

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, from February 19, 2008, forward, to include entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's service connection claim for PTSD and a 10 percent disability rating.  During the pendency of this appeal, the Veteran's PTSD rating was raised to 30 percent for the entire claim period, then subsequently raised to 70 percent as of February 19, 2008.  As these increased ratings do not represent an award of the maximum rating available for the appeal period, the Veteran's claim for a higher initial rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable).  

The Board notes that the Veteran also completed an appeal of his initial rating for tinnitus; however, in May 2008 he submitted a statement withdrawing his appeal.  38 C.F.R. § 20.204 (2011).

The Veteran has submitted a claim for service connection for depression and insomnia, to include as secondary to tinnitus.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The Veteran was placed on medical leave due to chronic obstructive pulmonary disease (COPD) in December 2007.  This was followed by a worsening of his PTSD symptoms in 2008.  VA treatment records dated in October 2008 indicate that he did not return to work.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the initial rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

At the outset, the Board notes that the Veteran reported in September 2006 that he had been advised by his doctor to apply for Social Security disability (SSA) benefits because he was having difficulty working.  In December 2007, he went on medical leave from his job because of COPD.  This was followed by a worsening of this PTSD symptoms in 2008, and it does not appear that he has returned to work.  The most recent VA examination report is now over two years old and does not contemplate the Veteran's additional VA treatment to date or his more recent contentions regarding the severity of his PTSD symptomatology.  As such, the Veteran should be provided a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the RO/AMC should also ask the Veteran to clarify whether or not he applied for SSA disability benefits, and if so, obtain his records.  Any recent VA treatment records should also be obtained, as the Veteran receives ongoing treatment for his PTSD.  

Finally, the RO/AMC should send the Veteran a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Ask the Veteran to clarify whether or not he applied for SSA disability benefits.  If he responds in the affirmative, make arrangements to obtain copies of all documents or evidentiary material pertaining to the application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records regarding his PTSD from the VA Alabama Healthcare System, to include the Rainbow City CBOC, dated since October 2009.  

4.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also state whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After completion of the above, review the examination report.  If the requested examination does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

